Case 5:18-cr-00258-EJD Document 903 Filed 08/10/21 Page 1 of 3
Case 5:18-cr-00258-EJD Document 903 Filed 08/10/21 Page 2 of 3
             Case 5:18-cr-00258-EJD Document 903 Filed 08/10/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on August, 10 2021 a copy of this filing was delivered via ECF on all

 3 counsel of record.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 DEFENDANT’S WAIVER OF PRESENCE AT AUGUST 10, 2021 HEARING
   CR-18-00258-EJD
